        Case 1:14-cv-05344-WHP-SN Document 122-1 Filed 01/21/21 Page 1 of 1

LAW OFFICES OF
MATTHEW H. HERMAN, ESQ.                                                 Matthew H. Herman
929.335.4221 ∙ www.JudgmentEnforcement.lawyer ∙ New York & New Jersey   Matthew@HunterHerman.com




                                                               January 21, 2021
VIA ECF
U.S. District Court, Southern District of New York
500 Pearl Street, Chambers 1920
New York, NY 10007

                Re:    Request for Abstract of Judgment
                       Case No.: 14-cv-5244

Dear Clerk:

I have been retained by the plaintiffs, Daniel Zamora and CGC, Inc., to enforce the judgment
entered against defendants Dilia Baez, Jairo Sanchez, and FIT International Group Corp on June
10, 2019.

Filed herewith is a proposed abstract of judgment for your office's review and signature so I can
docket the judgment in NY Supreme Court. If not uploaded to the docket in this case, please
provide a copy of the signed abstract of judgment to my mailing address: PO Box 10188, PMB
21941, Newark, NJ 07101; and, if possible, to my email: Matthew@HunterHerman.com.

Of course, please reach out with any questions or comments. I am available at your convenience.


                                                               Truly yours,




                                                               Matthew H. Herman, Esq.
                                                               THE LAW OFFICES OF
                                                               MATTHEW H. HERMAN, ESQ.




Mail:     PO Box 10188         Offices:     177 Hawthorn Street               39-57 Jefferson Street
          PMB 21941                         Massapequa Park, NY 11762         Passaic, NJ 07055
          Newark, NJ 07101                  by appointment only (no mail)     by appointment only (no mail)
